[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff appeals from the defendant's ruling affirming the assessment set by the assessor for the Town of Southington on personal property owned by the plaintiff and situated at 364 Old Turnpike Road, Southington. The appeal is from the assessment for the year October 1, 1993.
The court finds that the plaintiff as owner of said personal property is aggrieved by the ruling of the defendant.
The court, after a court hearing with the testimony presented by the parties witnesses, reviewing their exhibits and hearing argument by their respective attorney with regard to personal property values, further finds:
That the plaintiff in pressing this action presented testimony by an accredited appraiser as to the true and actual value of personal property. Likewise, the defendant also presented such value testimony. CT Page 11041
Taking into consideration all the evidence presented the court finds that the true and actual value of the personal property situation at 364 Old Turnpike Road is: $80,000.00.
Therefore, the court orders that judgment may enter for the plaintiff as above for the true and actual value of the personal property located at 364 Old Turnpike Road; that, the assessor of the Town of Southington correct the assessment to reflect this valuation for the assessment date of October 1, 1993, and that the tax collector revise the tax on said personal property accordingly.
The court further orders that the plaintiff may recover its costs from the defendant.
JULIUS J. KREMSKI STATE TRIAL REFEREE